 



Exhibit 10.5
NEOPROBE CORPORATION
SECOND AMENDMENT TO 10% SERIES A SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
     This Second Amendment (“Amendment”) is made as of April 16, 2008, to the
10% Series A Senior Secured Convertible Promissory Note, dated December 26, 2007
(the “Note”), between NEOPROBE CORPORATION (the “Maker”), incorporated under the
laws of the State of Delaware, with its principal office at 425 Metro Place
North, Suite 300, Dublin, OH 43017 and Platinum-Montaur Life Sciences, LLC, a
Delaware limited liability company (the “Holder”). Capitalized terms not
otherwise defined herein shall have the respective meanings defined in the Note.
RECITAL
     The parties hereto desire to enter into this Amendment to amend the terms
of the Note upon the terms specified herein.
STATEMENT OF AGREEMENT
     In consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Holder. Holder represents and warrants to Maker that it is the current
Holder of the Note, and that it has not made any assignment or transfer thereof,
or of any interest therein.
     2. Amendment of Note. Holder and Maker hereby agree to amend Section 2.1(j)
of the Note to read as follows:
     (j) at any point after 135 vital blue dye lymph nodes have been obtained
from patients who have completed surgery and injection of the drug in the Phase
3 clinical trial of Lymphoseek (NEO3-05), the failure of Maker to achieve the
primary objective in such trial of efficacy of Lymphoseek, which is the
concordance of in-vivo detection rate of Lymphoseek and vital blue dye in
tumor-draining sentinel lymph nodes as confirmed by pathology in at least
ninety-three percent (93%) of such patients, determined in good faith by the
Company and the Holder following a review of the unaudited trial data;
All other terms and provisions of the Note remain unchanged.
     2. Counterparts. This Amendment may be executed in multiple counterparts,
each of which is deemed an original, but all of which together constitute one
and the same instrument.

 



--------------------------------------------------------------------------------



 



     3. Entire Agreement. Except to the extent expressly modified by this
Amendment, each of (i) the Note, (ii) the Purchase Agreement referenced in
Section 1.1 of the Note, (iii) the other Transaction Documents referenced in the
Purchase Agreement, remains in full force and effect in accordance with its
terms. The Note (as amended hereby) and other agreements referenced in the
preceding sentence constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede in all respects any other
agreement or understanding among the parties. No party will be liable or bound
to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.
     4. Severability. If any one or more of the provisions contained in this
Amendment may be invalid, illegal, or unenforceable in any respect, then the
validity, legality, or enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.
     5. Successors and Assigns. This Amendment is binding upon and inures to the
benefit of the Maker and the Holder and their respective successors and
permitted assigns, whether or not such successors or assigns are permitted by
the terms of the Note.
     6. Governing Law. This Amendment is governed by and will be construed and
enforced in accordance with the law of the State of New York, without giving
effect to the conflicts of laws principles of any jurisdiction.
     IN WITNESS WHEREOF, the Maker and the Holder have executed this Amendment
as of the date first above written.

                  MAKER:    
 
                NEOPROBE CORPORATION    
 
           
 
  By:   /s/ David C. Bupp    
 
           
 
           
 
  Name:   David C. Bupp    
 
  Title:   President and CEO    
 
                HOLDER:    
 
                PLATINUM-MONTAUR LIFE SCIENCES,
LLC    
 
           
 
  By:   /s/ Michael Goldberg    
 
           
 
           
 
  Name:   Michael Goldberg    
 
  Title:   Portfolio Manager    

 